DETAILED ACTION
This Office action has been issued in response to amendment filed March 22, 2022. 
Claims 1, 3, 4, 7, 9, 10, 12, 13, 16, 19 and 20 have been amended. Currently, claims 1-20  are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to double patenting rejection have been fully considered, but they are not persuasive. Double patenting rejection do not held until allowable subject matter is indicated and it is not a bona fide attempt to advance prosecution (see MPEP 804[R-5]). The amended claims are not patentably distinct from the reference claim(s). Applicant’s is reminded that terminal disclaimer is sufficient to overcome the non-statutory obviousness double patenting rejection. As such, the double patenting rejection is hereby sustained. 
4.	Applicant’s remarks and arguments directed to 35 USC 103(a) rejection, presented on 03/22/22 have been fully considered but they are moot in view of the new ground of rejection presented in this office action. Applicant’s argues that Stickler in view of Broder fails to teach “….a subpath index where each subpath index entry obtained from the subpath index specifies a subpath and content associated with the subpath…..each of the subpath index entries in the set of subpath index entries….associated in the subpath index with a key and corresponds to an electronic document that includes a value corresponding to the key for the conditional subpath”. Examiner respectfully disagrees with the Applicant’s arguments. Stickler and Broder in fact teaches the amended claim recited limitations. Stickler teaches electronic media data streams to MARS storage item identities ([1050]), XML document instances, each data item keywords defined set of index terms corresponding to the morphological base forms, keyword or index containing multiple values ([1513]-[1514], [0206]), XML Path Language (XPath) supports XML documents, allows traversals of a document tree and choice of its internal parts based on various properties, such as element types, attribute values, character content, and relative position ([0437]), path in an ordered tree of nodes where the values for each dot delimited field specifies the sort order of the node in the tree at that level of the path ([0596]), directory sub-path within the media component and beginning with the literal directory events and containing one or more files named, each file containing a valid MARS XML instance defining the sequence of operations as ordered property sets ([0106]) [disclosed subject matter teaches XML document instances with XML path. The XML path form which associated with tree, nodes, child, descendants etc, keyword and index form for the items. The tree and those nodes, child created sub path, traversal of the tree generated multipath index. Root of the tree and one descendent/child is main path, each of the nodes is also sub path]. As such, disclosed features teaches the amended claim recited limitations of “storing a multipath index for a collection of electronic document….obtaining, using at least a portion of the search request, a set of subpath index entries from the subpath index, wherein each of the subpath index entries specifies a…subpath and content associated with the…subpath, wherein each of the subpath index entries in the set of subpath index entries is associated in the subpath index with a key and corresponds to an electronic document that includes a value corresponding to the key for the conditional subpath”. Stickler teaches the claimed invention but does not explicitly teach the limitations of “a facet subpath”. In the same field of endeavor, Broder teaches the limitations of “a facet subpath” (see Broder, [0034], [0035], facets included category, nodes, documents with sub-category). Therefore, the combined references teach the amended claim recited limitations.
In addition, Broder also teaches the argued claim recited limitations. Broader teaches plurality of documents associated with multiple indexed ([0005]), querying multifaced inverted index, the documents include facets within text of each documents ([0023]), hierarchy (e.g. hierarchy have subpaths) counters multifaced search system, each counters indexed by a value, full path of the counters corresponding node (e.g. multipath index) ([0049]), query counts locally (e.g. children) or globally (e.g. entire subtree), using taxonomy facet return counts ([0051]). These features also teaches the argued claim recited limitations. Therefore, taken alone or the combination of the references teach the argued claim recited limitations. Applicant’s fails to consider each of the paragraphs on Stickler and Broder references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. It is well settled rule that what a reference can be said to fairly suggest relates to the concepts fairly contained therein, and is not limited by the specific structure chosen to illustrate such concepts. See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956).
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate 2patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-16 of US Patent # US 10521408 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent 1,0521,408 B1 contain(s) every element of claims 1-18 of the instant application 16/711014 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 1,0521,408 B1 (i.e. claims 1-16). Claims of the instant application 16/711,014, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 1, 10 and 19 recited the limitations of “electronic documents”. It is unclear what constitutes of “electronic” document as recited in the claims. Any kind of web, network documents, document or file handle by computing device can interpret as electronic document. The limitations of electronic documents as recited in the claims are indefinite as it fails to point out what it is being described. 
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.
Claim Rejections- 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
10.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stickler (US 2003/0105746 A1) in view of Broder et al. (US 2008/0133473 A1), hereinafter Broder.
As for claim 1, Stickler teaches a computer-implemented method for servicing requests, comprising: storing a multipath index for a collection of electronic documents; receiving a search request from a client to search the collection of electronic documents; (see [0149], [1084]; Also see response to arguments section above);
determining a main path and a conditional subpath associated with the search request (see [0101], directory/tree have sub-paths which are associated with textual-content);
determining a subpath index associated with the main path and the conditional subpath from the multipath index (see [0199], textual contact include index, [1050], [1514]; Also see response to arguments section above);
obtaining, using at least a portion of the search request, a set of subpath index entries from the subpath index, wherein each of the subpath index entries specifies a…subpath and content associated with the…subpath, wherein each of the subpath index entries in the set of subpath index entries is associated in the subpath index with a key and corresponds to an electronic document that includes a value corresponding to the key for the conditional subpath  (see [0047], index associated with documents, text, words, data content, [0199], [0206], [0437], [0596], [0106]; Also see response to arguments section above);
generating a final result using at least a portion of the contents in the set of subpath index entries; and providing the final result to the client (see [0101], [0147], registry service include data content, which are profiled, scored order of relevance, providing search results, [0199], [0208]).
Stickler teaches the claimed invention but does not explicitly teach the limitations of “a facet subpath”. In the same field of endeavor, Broder teaches the limitations of “a facet subpath” (see Broder, [0034], [0035], facets included category, nodes, documents with sub-category).
Stickler and Broder both references teach features that are directed to analogous art and they are from the same field of endeavor, such as categories, directory, tree or nodes which includes paths and sub-paths. The categories, directory, tree, nodes also includes documents, text and other data streams. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Broder’s teaching for providing a robust runtime algorithm that efficiently evaluates queries that combine free text constraints and navigational constraints, thereby returning query results more quickly. Further, robust runtime algorithm is useful for Java virtual machine (see Broder. [0010]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Stickler and Broder teach:
further comprising: prior to receiving the search request: obtaining a multipath definition; and generating the multipath index using the multipath definition (see Stickler, [1404], [0220]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Stickler and Broder teach:
wherein the multipath definition comprises a subpath definition, wherein the subpath definition specifies the conditional subpath and a first property associated with the conditional subpath, and the facet subpath and a second property associated with the facet subpath (see Stickler, [0333]; Also see, Broder [0035]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Stickler and Broder teach:
wherein the first property indicates that content associated with the conditional subpath is usable in the multipath index to identify the set of subpath index entries for an initial result set (see Stickler, [0147], [0333]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Stickler and Broder teach:
wherein the second property indicates that content associated with the facet subpath is to be stored in a subpath index entry in the subpath index (see Stickler, [0047], [0099]; Also see Broder, [0035]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Stickler and Broder teach:
wherein the search request is a facet search request (see Stickler, [0018]; Also see Broder, [0035]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Stickler and Broder teach:
wherein the subpath index comprises a key-value pair comprising the key and a subpath index entry, wherein the key in the key-value pair is content previously extracted from a document (see Stickler, [0141], [0333], [0596]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Stickler and Broder teach:
wherein the document is an eXtensible Mark-up Language (XML) document (see Stickler, [0037]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Stickler and Broder teach:
wherein the content associated with the facet subpath is extracted from the document prior to receiving the search request (see Stickler, [0083], [1404]).
		As for claim 10, 
		The limitations therein have substantially the same scope as claim 1 because claim 10 is a non-transitory computer readable medium claim for implementing those steps of claim 1. Therefore, claim 10 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Broder’s teaching for providing a robust runtime algorithm that efficiently evaluates queries that combine free text constraints and navigational constraints, thereby returning query results more quickly. Further, robust runtime algorithm is useful for Java virtual machine (see Broder. [0010]).
		As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is a system claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Broder’s teaching for providing a robust runtime algorithm that efficiently evaluates queries that combine free text constraints and navigational constraints, thereby returning query results more quickly. Further, robust runtime algorithm is useful for Java virtual machine (see Broder. [0010]).
Claims 11-18 and 20 correspond in scope to claims 2-9 and are similarly rejected.
Prior Arts
11. 	WO 2009/055465 A1 teaches search engine store key terms or concepts in search index for the benefit of building concept-based views or facets that are associated with the content objects in the result list returned from executing a query expression. The concept-based views or facets then  presented to user as an expansion of virtual folder node to further enhance the usability of the search results in the context of the business scenario and role within the departmental process modeled in (page 32).
US 2014/0074845 A1 teaches search query comprises facet search results, searching index. Facets include people, places, organizations, similar documents, hot topics, sentiment analysis, or the like. Facets used to improve result relevancy, suggest related documents, create topic pages and automatically syndicate relevant and timely content ([0021]). 
US 2016/0179933 A1 teaches each faceted search result under each facet has its own pair of user interface elements to include or exclude that particular faceted search result. Each category in each facet is a user interface element that enables the user to select to include or exclude that facet from the search results ([0059]). 
US 2008/0133473, US 2009/0327271, US 8903829, US 8645388, US 20140379728, US 20150006500, US 9547714, US 8024324, US 6519586, US 8244754, US 2005/044984, US 2013/055409, US 2003/0097365, US 2003/0088573 these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention.
Conclusion
12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
14.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154   
6/2/22